Citation Nr: 0731936	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949 and from November 1950 to April 1952.  The veteran died 
in April 2003.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.                  

By an April 2006 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The veteran's death certificate shows that the cause of 
the cause of the veteran's death was respiratory failure, due 
to (or as a consequence of) adult respiratory distress 
syndrome, due to (or as a consequence of) alcoholic 
pancreatitis.  

2.  At the time of the veteran's death, service connection 
was in effect for traumatic arthritis of the right elbow, 
evaluated as 50 percent disabling; ulnar neuropathy of the 
right forearm and hand, evaluated as 40 percent disabling; 
and surgical scar of the right elbow, evaluated as 
noncomepnsable.  A total rating based on individual 
unemployability was also in effect.

3.  The competent and probative medical evidence of record 
indicates that the veteran had depression secondary to 
significant pain associated with his service-connected right 
elbow disability; it is at least as likely as not that his 
depression caused him to abuse alcohol; the veteran's alcohol 
abuse led to his fatal pancreatitis.  

CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007).        


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death. Therefore, no further 
development is needed with regard to this issue.

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may further be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service- 
connected disability was either a principal or contributory 
cause of death.  38 C.F.R. § 3.312.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  

38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  The law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 
2-97.

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381.

The veteran's death certificate indicates that he died in 
April 2003 at the age of 75.  According to the certificate of 
death, the cause of the veteran's death was respiratory 
failure, due to (or as a consequence of) adult respiratory 
distress syndrome, due to (or as a consequence of) alcoholic 
pancreatitis.  At the time of the veteran's death, service 
connection was in effect for traumatic arthritis of the right 
elbow, evaluated as 50 percent disabling.  Service connection 
was also in effect for ulnar neuropathy of the right forearm 
and hand, evaluated as 40 percent disabling, and surgical 
scar of the right elbow, evaluated as noncomepnsable.  A 
total rating based on individual unemployability was also in 
effect.  

The appellant contends that while the veteran's pancreatitis 
was due to alcohol abuse, his excessive drinking was due to 
depression, which in turn was caused by the chronic pain 
associated with his service-connected right elbow disability.  
For the following reasons, the Board finds that the evidence 
is at least in equipoise on the etiological questions 
presented and, therefore, service connection for the cause of 
the veteran's death is warranted.  

The pertinent questions in this case are whether the 
veteran's depression was proximately due to or the result of 
his service-connected right elbow disability (hence, allowing 
secondary service connection of such psychiatric disorder, 
pursuant to Allen, 7 Vet. App. at 439), and if so, whether 
the veteran's alcohol abuse was a symptom of his depression 
(hence, allowing secondary service connection for such 
alcohol abuse pursuant to Allen, 237 F.3d at 1368), and 
whether the veteran's alcohol abuse substantially or 
materially contributed to his cause of death, complications 
from pancreatitis.  

The only medical evidence addressing the pertinent questions 
in this case is a private medical statement from R.M., M.D., 
(initials used to protect privacy) dated in May 2003.  In the 
statement, Dr. M. indicated that the veteran died of 
complications of severe pancreatitis, which was due to 
alcohol abuse.  According to Dr. M., alcoholism was a 
complicated disease, but that the veteran himself had 
expressed that he often drank to deal with depression.  Dr. 
M. further reported that a significant contributing factor 
toward the veteran's depression was the chronic, severe pain 
associated with his service-connected arm disability.  

Dr. M's opinion supports, rather than opposes, the 
appellant's contentions, and there is no contrary opinion of 
record.  It is also apparent and that this physician had 
treated and was quite familiar with the veteran for a number 
of years.  The remaining evidence of record is composed of 
lay statements from the veteran's children and friend, Mr. 
J.D., dated in June 2004, a mortality summary from the 
private hospital where the veteran died, dated in April 2003, 
and private medical records from Dr. M., from November 1988 
to May 1998.  

The lay statements from the veteran's children and friend, 
Mr. D., support the appellant's contentions that while the 
veteran's pancreatitis was due to alcohol abuse, his 
excessive drinking was due to depression, which in turn was 
caused by the chronic pain associated with the veteran's 
service-connected right elbow disability.  In the lay 
statement, Mr. D. specifically recalled that the veteran told 
him that he was mad and depressed at not being able to use 
his right arm and hand, and that he drank to overcome the 
depression.  

In a mortality summary from a private hospital, which was 
signed by Dr. M., the physician noted that the veteran's 
admitting diagnoses in April 2003 were acute, alcohol-related 
pancreatitis, and coronary artery disease with status-post 
coronary artery bypass grafting.  Dr. M. stated that the 
veteran had a history of chronic heavy alcohol use, and that 
his wife reported that prior to the onset of alcoholism, he 
had become progressively depressed.  It was noted that the 
veteran had significantly disabling residuals of a right arm 
injury sustained during World War II and that this disability 
had become more painful.  It was further noted that the 
veteran had actually expressed a desire not to live any 
longer.  He then presented with the terminal illness of 
moderately severe pancreatitis, presumably alcohol related, 
and died after 15 days of hospitalization.         

The private medical records from Dr. M., from November 1988 
to May 1998, show intermittent treatment for the veteran's 
service-connected right elbow disability.  In addition, the 
records reflect that in July 1997, the veteran requested an 
antidepressant.  In November 1997, it was noted that the 
veteran was somewhat depressed.  In the private medical 
statement dated in May 2003, Dr. M. opined that the veteran's 
depression was secondary to his service-connected right elbow 
disability, and that he drank in order to "deal with" his 
depression through "self-medication".  It is again 
pertinent to note that the veteran's right elbow disability 
was rated 50 percent disabling and he was in receipt of a 
separate 40 percent rating for ulnar neuropathy of the right 
forearm and hand.     

The Board finds that the competent and probative medical 
evidence of record indicates that the veteran had depression 
secondary to his service-connected right elbow disability and 
that it is at least as likely as not that his depression 
caused him to abuse alcohol.  As the medical evidence shows 
that the veteran died of complications due to alcoholic 
pancreatitis (emphasis added), it follows that, with 
application of the doctrine of reasonable doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.310, 
3.312; Allen, 7 Vet. App. at 439; Allen, 237 F.3d at 1368.           
ORDER

Service connection for the cause of the veteran's death is 
granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


